Cohn, J.
Defendant was adjudged guilty of bookmaking upon the testimony of two police officers who were not in uniform. However, their testimony was contradictory upon material and essential details. In their recital of the facts, there was a decided variance in what each officer claims to have observed. There was also a sharp discrepancy in their testimony with respect to the place where the two were stationed when they had defendant under surveillance. Moreover, there was no adequate proof that the slips which the officers stated they saw defendant tear up and throw to the ground were the slips which had allegedly been received from the unknown men.
For over thirty years defendant has been operating a newsstand at City Hall Park. He was arrested at that stand charged with the commission of this crime. His clear and unequivocal denial of the charge, coupled with the evidence of reputable witnesses who testified to defendant’s good character, was sufficient to create a reasonable doubt as to his guilt. It is the law that evidence of good character, if believed, may, when considered with all the other evidence in the case, create a reasonable doubt when without it none would exist. (People v. Conrow, 200 N. Y. 356; People v. Bonier, 179 N. Y. 315, 321; People v. Trimarchi, 231 N. Y. 263, 266.) Upon all the evidence, we think that defendant’s guilt was not established, beyond a reasonable doubt, and that he should have been acquitted.
The judgment should be reversed, the information dismissed, and the fine remitted.
Untebmyeb, Dobe and Callahan, JJ., concur; Mabtin, P. J., dissents and votes to affirm.
Judgment reversed, the information dismissed and the fine remitted.